                                           Case 19-11739-LSS             Doc 729      Filed 07/02/20        Page 1 of 12




                                                             UNITED STATES BANKRUPTCY COURT
                                                                  DISTRICT OF DELAWARE


In re: iPic-Gold Class Entertainment, LLC, et al.                                                                                               Case No. 19-11739
Debtors                                                                                                                Reporting Period: Mar 1, 2020 - Mar 31, 2020


                                                            MONTHLY OPERATING REPORT
                         File with Court and submit copy to United States Trustee within 20 days after end of month


Submit copy of report to any official committee appointed in the case.

                                                                                                           Document         Explanation    Affidavit/Supplement
REQUIRED DOCUMENTS                                                                      Form No.           Attached          Attached            Attached
Schedule of Cash Receipts and Disbursements                                              MOR-1                 X
   Bank Reconciliation (or copies of debtor's bank reconciliations)                     MOR-1a                                                    Affidavit
   Schedule of Professional Fees Paid                                                   MOR-1b                     X
   Copies of bank statements                                                                                                                      Affidavit
   Cash disbursements journals                                                                                                                    Affidavit
Statement of Operations                                                                  MOR-2                     X
Balance Sheet                                                                            MOR-3                     X
Status of Postpetition Taxes                                                             MOR-4                                                    Affidavit
  Copies of IRS Form 6123 or payment receipt                                                                                                      Affidavit
  Copies of tax returns filed during reporting period                                                                                             Affidavit
Summary of Unpaid Postpetition Debts                                                     MOR-4                     X
  Listing of aged accounts payable                                                       MOR-4                                                      None
Accounts Receivable Reconciliation and Aging                                             MOR-5                     X
Debtor Questionnaire                                                                     MOR-5                     X


I declare under penalty of perjury (28 U.S.C. Section 1746) that this report and the attached documents
are true and correct to the best of my knowledge and belief.


_______________________________________                                           July 1, 2020
Signature of Authorized Individual*                                               Date


William Nolan                                                                     Chief Restructuring Officer
Printed Name of Authorized Individual                                             Title of Authorized Individual



* Authorized individual must be an officer, director or shareholder if debtor is a corporation; a partner if debtor
is a partnership; a manager or member if debtor is a limited liability company.




                                                                                                                                                               MOR
                                                                                                                                                              (04/07)
                                                                                       Case 19-11739-LSS         Doc 729       Filed 07/02/20      Page 2 of 12




In re: iPic-Gold Class Entertainment, LLC, et al.                                                                                                                                                                            Case No. 19-11739
Debtors                                                                                                                                                                                             Reporting Period: Mar 1, 2020 - Mar 31, 2020
                                                                                       SCHEDULE OF CASH RECEIPTS AND DISBURSEMENTS
Amounts reported should be per the debtor's books, not the bank statement. The beginning cash should be the ending cash from the prior month or, if this is the first report, the amount should be the balance on the date the
petition was filed. The amounts reported in the "CURRENT MONTH - ACTUAL" column must equal the sum of the ten bank account columns. The amounts reported in the "PROJECTED" columns should be taken from the
SMALL BUSINESS INITIAL REPORT (FORM IR-1) . Attach copies of the bank statements and the cash disbursements journal. The total disbursements listed in the disbursements journal must equal the total disbursements
reported on this page. A bank reconciliation must be attached for each account. [See MOR-1 (CON'T)]

                                                                   iPic GC                iPic
                                                                Entertainment        Entertainment                          iPic GC                            Delray Beach
DEBTOR:                                                              LLC                   Inc         iPic Media LLC     Holdings LLC      iPic Texas LLC     Holdings LLC         CURRENT MONTH                   CUMULATIVE FILING TO DATE
                                                                  CONSOL.                OPER.              OPER.              N/A                N/A               N/A           ACTUAL    PROJECTED*                ACTUAL      PROJECTED*
CASH BEGINNING OF MONTH                                                      -           1,409,840                -                -                   -                -           1,409,840                  NA           147,758                NA

RECEIPTS
CASH SALES                                                                   -                   -                -                -                   -                -                   -                  NA       37,807,952                 NA
ACCOUNTS RECEIVABLE                                                          -                   -                -                -                   -                -                   -                  NA         1,262,953                NA
LOANS AND ADVANCES                                                           -                   -                -                 -                  -                -                   -                  NA       13,775,946                 NA
OTHER (ATTACH LIST)
 CANCELLED CHECKS                                                            -                   -                -                 -                  -                -                   -                  NA           351,900                NA
 CANCELLED ACH'S                                                             -                   -                -                 -                  -                -                   -                  NA           420,835                NA
 DEPOSITS                                                                    -                   -                -                 -                  -                -                   -                  NA         2,606,212                NA
 FUNDING RELATED TO SALE CLOSING                                             -                   -                -                 -                  -                -                   -                  NA         3,850,000                NA
TRANSFERS (FROM DIP ACCTS)                                                   -                   -                -                 -                  -                -                   -                  NA         9,145,722                NA


  TOTAL RECEIPTS                                                             -                   -                -                -                   -                -                   -                  NA       69,221,521                 NA

DISBURSEMENTS
NET PAYROLL/BENEFITS                                                         -                   -                -                -                   -                -                   -                  NA       (10,620,571)               NA
PAYROLL TAXES                                                                -                   -                -                -                   -                -                   -                  NA        (3,292,986)               NA
SALES, USE, & OTHER TAXES                                                    -                   -                -                 -                  -                -                   -                  NA        (2,825,794)               NA
INVENTORY PURCHASES                                                          -                   -                -                 -                  -                -                   -                  NA        (5,834,006)               NA
SECURED/ RENTAL/ LEASES                                                      -                   -                -                 -                  -                -                   -                  NA        (6,445,978)               NA
INSURANCE                                                                    -                   -                -                 -                  -                -                   -                  NA        (1,408,292)               NA
ADMINISTRATIVE                                                               -              (29,375)              -                 -                  -                -              (29,375)                NA          (962,372)               NA
SELLING/MARKETING                                                            -                   -                -                 -                  -                -                   -                  NA        (1,113,439)               NA
OTHER (ATTACH LIST)
 FILM RENTAL                                                                 -                   -                -                -                   -                -                   -                  NA        (4,222,488)               NA
 LEGAL                                                                       -                   -                -                -                   -                -                   -                  NA           (32,970)               NA
 PACA/PASA CLAIMS                                                            -                   -                -                -                   -                -                   -                  NA        (1,044,231)               NA
 CRITICAL VENDOR CLAIMS                                                      -                   -                -                -                   -                -                   -                  NA        (3,842,312)               NA
 UTILITY PAYMENTS                                                            -                   -                -                -                   -                -                   -                  NA          (440,243)               NA


TRANSFERS (TO DIP ACCTS)                                                     -                   -                -                 -                  -                -                   -                  NA        (9,121,801)               NA
INTEREST & FEES                                                              -                   -                -                 -                  -                -                   -                  NA          (620,125)               NA
PROFESSIONAL FEES (TO ESCROW)                                                -                   -                -                 -                  -                -                   -                  NA        (5,653,433)               NA
PROFESSIONAL FEES                                                            -            (133,283)               -                -                   -                -            (133,283)                 NA        (2,436,635)               NA
U.S. TRUSTEE QUARTERLY FEES                                                  -                   -                -                -                   -                -                   -                  NA          (489,924)               NA
RETURN OF DEPOSITS                                                           -                   -                -                -                   -                -                   -                  NA        (2,606,212)               NA
CLOSING RELATED PAYMENTS**                                                   -                   -                -                 -                  -                -                   -                  NA        (3,345,785)               NA
RETURN OF CASH COLLATERAL                                                    -                   -                -                 -                  -                -                   -                  NA        (1,762,500)               NA
TOTAL DISBURSEMENTS                                                          -            (162,658)               -                 -                  -                -            (162,658)                 NA       (68,122,097)               NA


NET CASH FLOW                                                                -            (162,658)               -                 -                  -                -            (162,658)                 NA         1,099,424                NA
(RECEIPTS LESS DISBURSEMENTS)


CASH - END OF MONTH                                                          -           1,247,183                -                 -                  -                -           1,247,183                  NA         1,247,183                NA

                                                                           THE FOLLOWING SECTION MUST BE COMPLETED
DISBURSEMENTS FOR CALCULATING U.S. TRUSTEE QUARTERLY FEES: (Quarter to date Activity)
                                                 iPic GC         iPic
                                              Entertainment Entertainment                    iPic GC                   Delray Beach
                                                   LLC            Inc       iPic Media LLC Holdings LLC iPic Texas LLC Holdings LLC                                                 Total
TOTAL DISBURSEMENTS                                                        $ -          $ 2,725,999             $ -               $ -                $ -               $ -        $ 2,725,999
 LESS: TRANSFERS TO DEBTOR IN POSSESSION
 ACCOUNTS                                                                        -               -                    -                 -                  -                -                   -
 LESS: PROFESSIONAL FEES (TO ESCROW)***                                          -        (128,994)                   -                 -                  -                -        (128,994)
 LESS: RETURN OF DEPOSITS****                                                    -               -                    -                 -                  -                -                   -
 LESS: RETURN OF CASH COLLATERAL*****                                            -       (1,762,500)                  -                 -                  -                -       (1,762,500)
 PLUS: ESTATE DISBURSEMENTS MADE BY OUTSIDE
 SOURCES (i.e. from escrow accounts)                                    778,267                  -                    -                 -                  -                -         778,267
TOTAL DISBURSEMENTS FOR CALCULATING U.S.
TRUSTEE QUARTERLY FEES                                                $ 778,267          $ 834,505              $ -               $ -                $ -               $ -        $ 1,612,772
CALCULATED Q1 TRUSTEE FEES:                                             $ 4,875             $ 4,875            $ 325             $ 325              $ 325             $ 325           $ 11,050

* Projected amounts are reflected as "NA". The Debtors previously maintained a budget through the sale closing. A separate wind-down budget approved on January 21, 2020 is being used to manage wind-down operations.
** As part of the sale closing on 11/15/19, the Debtors transferred the Debtors' bank accounts to the purchasing entity, with the exception of one account ending in x3739 that was retained by the Debtors. All funds in the Debtors' accounts
prior to the closing, other than funds to cover outstanding checks of the Debtors and certain closing related payments, were transferred to the Debtors' retained account x3739 prior to the closing. Funds for certain closing related payments
were funded by the buyer into the Debtors' accounts prior to the closing and remained in the accounts that were transferred to the buyer as part of the closing.
*** Professional fees were escrowed based on the Debtors' forecast. Actual payment of these fees are reflected as estate disbursements made by outside sources when paid to the respective Professionals.
**** The Debtors received a cash deposit in the amount of $2,606,212 from Cinemex Holdings USA, Inc. The deposit was held in escrow until being returned to Cinemex following the closing of the transaction with the successful bidder.
***** Pursuant to the order approving the stipulation by and between the Debtors, the Employees' Retirement System of Alabama, and Teachers' Retirement System of Alabama with respect to the use of cash collateral, cash collateral in
excess of amounts needed for purposes in the Approved Budget was remitted to RSA.



                                                                                                                                                                                                                               FORM MOR-1
                                                                                                                                                                                                                                    (04/07)
                        Case 19-11739-LSS           Doc 729      Filed 07/02/20       Page 3 of 12



                                                         MOR-1a

In re: iPic-Gold Class Entertainment, LLC, et al.                                                   Case No. 19-11739
Debtors                                                                    Reporting Period: Mar 1, 2020 - Mar 31, 2020

                         Bank Reconciliation (or copies of the debtor's bank reconciliations)


The above-captioned debtor and debtor-in-possession (the "Debtor") hereby submit this attestation regarding bank
account reconciliations in lieu of providing copies of bank statements, cash disbursement journals, and account
reconciliations.

I attest that each of the Debtor's bank accounts is reconciled to bank statements. The Debtor's standard practice is to
ensure that each bank account is reconciled to bank statements once per month within 30 days after the month end.
Copies of all such documents can be made available upon request of the U.S. Trustee.

A listing of all Debtor bank accounts - including the March 31, 2020 bank balance for each account - follows this
attestation.




                                                                                                                July 1, 2020
Signature of Authorized Individual                                                                       Date




William Nolan                                                                  Chief Restructuring Officer
Printed Name of Authorized Individual                                          Title of Authorized Individual
                                        Case 19-11739-LSS          Doc 729      Filed 07/02/20      Page 4 of 12




                                                                         MOR-1a

In re: iPic-Gold Class Entertainment, LLC, et al.                                                                                    Case No. 19-11739
Debtors                                                                                                    Reporting Period: Mar 1, 2020 - Mar 31, 2020

                                                             Debtor Bank Account Listing*


Banking Institution                                        Entity Name             Acct Type                    Acct Number             3/31/2020
JP Morgan                                    Ipic Entertainment, Inc.              Operations                   xxxxx3739                    $ 1,247,183



* Pursuant to an asset purchase agreement approved by the Court, the Debtors transferred all of the Debtors' bank accounts to the purchasing entity,
with the exception of one account ending in x3739 that was retained by the Debtors. The sale closing occurred on November 15, 2019.
                                                             Case 19-11739-LSS      Doc 729      Filed 07/02/20      Page 5 of 12




In re: iPic-Gold Class Entertainment, LLC, et al.                                                                                                                           Case No. 19-11739
Debtors                                                                                                                                            Reporting Period: Mar 1, 2020 - Mar 31, 2020

                                                               SCHEDULE OF PROFESSIONAL FEES AND EXPENSES PAID
                                             This schedule is to include all retained professional payments from case inception to current month

                                                Period           Amount                                        Check                   Amount Paid                 Cumulative Case To Date
                 Payee                          Covered         Approved               Payor              Number    Date           Fees        Expenses              Fees        Expenses
Aurora Management Partners                      Aug-19          $ 92,563.43   Professional Fee Escrow       N/A   10/18/19       $ 84,033.20    $ 8,530.23         $ 84,033.20     $ 8,530.23
Aurora Management Partners                      Sep-19          $ 68,209.25   Professional Fee Escrow       N/A   11/12/19         61,108.00       7,101.25        145,141.20      15,631.48

Cole Schotz P.C.                                 Aug-19          75,769.07    Professional Fee Escrow       N/A     10/18/19      73,528.40            2,240.67      73,528.40       2,240.67
Cole Schotz P.C.                                 Sep-19         128,310.83    Professional Fee Escrow       N/A     11/19/19     122,583.60            5,727.23     196,112.00       7,967.90
Cole Schotz P.C.                                 Oct-19         150,000.00     iPic Entertainment Inc       N/A     12/30/19     148,153.75            1,846.25     344,265.75       9,814.15
Cole Schotz P.C.                               Aug-Nov 19        95,920.10    Professional Fee Escrow       N/A      1/27/20      93,688.42            2,231.68     437,954.17      12,045.83
Cole Schotz P.C.                                 Nov-19          30,905.03     iPic Entertainment Inc       N/A       2/4/20      30,905.03                  -      468,859.20      12,045.83
Cole Schotz P.C.                                 Dec-19          16,107.06     iPic Entertainment Inc       N/A      3/20/20      15,924.80              182.26     484,784.00      12,228.09
Cole Schotz P.C.                                 Jan-20           8,627.29     iPic Entertainment Inc       N/A      3/20/20       8,253.60              373.69     493,037.60      12,601.78

Cole Schotz P.C. (Committee Exp. Reimb.)            Aug-19         1,874.66   Professional Fee Escrow       N/A     10/18/19               -           1,874.66             -         1,874.66
Cole Schotz P.C. (Committee Exp. Reimb.)            Oct-19           828.90   Professional Fee Escrow       N/A     12/30/19               -             828.90             -         2,703.56

Pachulski Stang Ziehl & Jones LLP               Aug-19          307,342.52    Professional Fee Escrow       N/A     10/18/19     298,479.40           8,863.12      298,479.40       8,863.12
Pachulski Stang Ziehl & Jones LLP               Sep-19          337,785.56    Professional Fee Escrow       N/A     11/12/19     327,414.40          10,371.16      625,893.80      19,234.28
Pachulski Stang Ziehl & Jones LLP                Oct-19         415,000.00    Professional Fee Escrow       N/A     12/17/19     354,344.80          60,655.20      980,238.60      79,889.48
Pachulski Stang Ziehl & Jones LLP              Aug-Oct 19       256,107.65    Professional Fee Escrow       N/A       1/2/20     256,107.65                 -     1,236,346.25      79,889.48
Pachulski Stang Ziehl & Jones LLP               Nov-19           33,764.27    Professional Fee Escrow       N/A       2/4/20      33,764.27                 -     1,270,110.52      79,889.48
Pachulski Stang Ziehl & Jones LLP               Nov-19           71,141.96     iPic Entertainment Inc       N/A       2/4/20      71,141.96                 -     1,341,252.48      79,889.48
Pachulski Stang Ziehl & Jones LLP               Dec-19           56,194.08     iPic Entertainment Inc       N/A      2/10/20      53,273.20           2,920.88    1,394,525.68      82,810.36

PJ Solomon L.P.                                 Aug-19           112,560.32   Professional Fee Escrow       N/A     10/25/19       80,000.00         32,560.32       80,000.00      32,560.32
PJ Solomon L.P.                                Aug-Oct 19      1,910,504.74   Professional Fee Escrow       N/A      12/9/19    1,870,000.00         40,504.74    1,950,000.00      73,065.06

FTI Consulting                                      Aug-19      204,902.57    Professional Fee Escrow       N/A     10/29/19     200,761.07           4,141.50      200,761.07       4,141.50
FTI Consulting                                      Aug-19       50,190.27    Professional Fee Escrow       N/A     11/21/19      50,190.27                 -       250,951.34       4,141.50
FTI Consulting                                      Sep-19      312,568.05    Professional Fee Escrow       N/A     11/21/19     307,755.00           4,813.05      558,706.34       8,954.55
FTI Consulting                                      Oct-19      383,775.83    Professional Fee Escrow       N/A     12/17/19     358,105.50          25,670.33      916,811.84      34,624.88
FTI Consulting                                      Nov-19      192,476.06    Professional Fee Escrow       N/A      1/27/20     175,079.50          17,396.56    1,091,891.34      52,021.44
FTI Consulting                                      Nov-19       27,807.00     iPic Entertainment Inc       N/A       2/4/20      27,807.00                 -     1,119,698.34      52,021.44
FTI Consulting                                      Dec-19       31,648.33     iPic Entertainment Inc       N/A      2/10/20      27,560.50           4,087.83    1,147,258.84      56,109.27
FTI Consulting                                      Jan-20       55,228.50     iPic Entertainment Inc       N/A      3/20/20      55,228.50                 -     1,202,487.34      56,109.27

Stretto                                       Aug-Oct 19        170,183.98    Professional Fee Escrow       N/A     11/20/19       68,884.30        101,299.68       68,884.30     101,299.68
Stretto                                         Nov-19           34,952.95    Professional Fee Escrow       N/A     12/30/19       14,007.50         20,945.45       82,891.80     122,245.13

Dundon Advisers LLC                            Aug-Oct 19       150,000.00    Professional Fee Escrow       N/A        1/2/20    149,858.22             141.78      149,858.22         141.78
Dundon Advisers LLC                            Aug-Oct 19        49,999.28    Professional Fee Escrow       N/A        2/7/20     49,999.28                 -       199,857.50         141.78




                                                                                                                                                                                    FORM MOR-1b
                                                                                                                                                                                          (04/07)
                                                                                                               Case 19-11739-LSS           Doc 729      Filed 07/02/20      Page 6 of 12




In re: iPic-Gold Class Entertainment, LLC, et al.                                                                                                                                                                                                                    Case No. 19-11739
Debtors                                                                                                                                                                                                                                    Reporting Period: Mar 1, 2020 - Mar 31, 2020

                                                                                                                           STATEMENT OF OPERATIONS*
                                                                                                                                (Income Statement)

The Statement of Operations is to be prepared on an accrual basis. The accrual basis of accounting recognizes revenue when it is realized and expenses when they are incurred, regardless of when cash is actually received or paid.


Debtor:                                                                        iPic GC Entertainment LLC          iPic Entertainment Inc               iPic Media LLC                  iPic GC Holdings LLC                 iPic Texas LLC               Delray Beach Holdings LLC
                                                                                 Current       Cumulative        Current         Cumulative        Current       Cumulative           Current       Cumulative          Current       Cumulative          Current        Cumulative
REVENUES                                                                          Month      Filing to Date      Month         Filing to Date      Month        Filing to Date        Month        Filing to Date       Month        Filing to Date        Month       Filing to Date
Gross Revenues                                                                          -        31,225,112              -                -                -         1,088,030               -                -                 -               -                 -               -
Less: Returns and Allowances                                                            -               -                -                -                -               -                 -                -                 -               -                 -               -
Net Revenue                                                                  $          -    $ 31,225,112      $         -     $          -      $         -   $ 1,088,030          $        -    $           -       $         -   $           -       $         -    $          -
COST OF GOODS SOLD
Beginning Inventory                                                                      -        1,400,145                -                -                -               -                 -                -                -                 -               -                -
Add: Purchases                                                                           -        9,425,168                -                -                -               -                 -                -                -                 -               -                -
Add: Cost of Labor                                                                       -              -                  -                -                -               -                 -                -                -                 -               -                -
Add: Other Costs (attach schedule)                                                       -              -                  -                -                -               -                 -                -                -                 -               -                -
Less: Ending Inventory                                                                   -              -                  -                -                -               -                 -                -                -                 -               -                -
Cost of Goods Sold                                                                       -      (10,825,313)               -                -                -               -                 -                -                -                 -               -                -
Gross Profit                                                                 $           -    $ 20,399,799 $               -    $           -    $           -    $    1,088,030    $          -     $          -     $          -     $           -    $          -     $          -
OPERATING EXPENSES
Advertising                                                                              -         (178,739)               -                -                -          (356,900)              -                -                -                 -               -                -
Auto and Truck Expense                                                                   -           (5,079)               -                -                -               -                 -                -                -                 -               -                -
Bad Debts                                                                                -              -                  -                -                -               -                 -                -                -                 -               -                -
Contributions                                                                            -              -                  -                -                -               -                 -                -                -                 -               -                -
Employee Benefits Programs                                                               -         (217,491)               -                -                -            (8,210)              -                -                -                 -               -                -
Insider Compensation**                                                                   -         (484,519)               -                -                -               -                 -                -                -                 -               -                -
Insurance                                                                                -         (765,795)               -                -                -           (10,447)              -                -                -                 -               -                -
Management Fees/Bonuses                                                                  -              -                  -                -                -               -                 -                -                -                 -               -                -
Office Expense                                                                           -         (356,882)               -                -                -           (24,328)              -                -                -                 -               -                -
Pension & Profit-Sharing Plans                                                           -              -                  -                -                -               -                 -                -                -                 -               -                -
Repairs and Maintenance                                                                  -         (385,933)               -                -                -               -                 -                -                -                 -               -                -
Rent and Lease Expense                                                                   -       (6,435,336)               -                -                -            (7,979)              -                -                -                 -               -                -
Salaries/Commissions/Fees                                                                -       (9,692,614)               -                -                -          (266,212)              -                -                -                 -               -                -
Supplies                                                                                 -         (720,322)               -                -                -               -                 -                -                -                 -               -                -
Taxes - Payroll                                                                          -       (1,539,339)               -                -                -           (16,128)              -                -                -                 -               -                -
Taxes - Real Estate                                                                      -         (453,082)               -                -                -               -                 -                -                -                 -               -                -
Taxes - Other                                                                            -         (121,664)               -                -                -              (620)              -                -                -                 -               -                -
Travel and Entertainment                                                                 -         (186,771)               -                -                -            (2,782)              -                -                -                 -               -                -
Utilities                                                                                -       (1,186,698)               -                -                -              (934)              -                -                -                 -               -                -
Other (attach schedule)                                                                  -       (3,037,188)               -                -                -           (45,635)              -                -                -                 -               -                -
Total Operating Expenses Before Depreciation                                             -      (25,767,450)               -                -                -          (740,174)              -                -                -                 -               -                -
Depreciation/Depletion/Amortization                                                      -      (11,358,236)               -                -                -               (39)              -                -                -                 -               -                -
Net Profit (Loss) Before Other Income & Expenses                             $           -    $ (16,725,888) $             -    $           -    $           -    $      347,817 $             -     $          -     $          -     $           -    $          -     $          -
OTHER INCOME AND EXPENSES
Other Income (attach schedule)                                                           -       (1,229,349)               -                -                -          (166,641)              -                -                -                 -               -                -
Interest Expense                                                                         -         (300,125)               -                -                -               -                 -                -                -                 -               -                -
Other Expense (attach schedule)                                                          -           (5,908)               -                -                -               -                 -                -                -                 -               -                -
Net Profit (Loss) Before Reorganization Items                                $           -    $ (18,261,270) $             -    $           -    $           -    $      181,176 $             -     $          -     $          -     $           -    $          -     $          -
REORGANIZATION ITEMS
Professional Fees                                                                   (96,690)    (7,477,210)                -                -                -               -                 -                -                -                 -               -                -
U. S. Trustee Quarterly Fees                                                            -         (498,699)                -                -                -              (975)              -                -                -                 -               -                -
Interest Earned on Accumulated Cash from Ch. 11 (see continuation sheet)                -              -                   -                -                -               -                 -                -                -                 -               -                -
Gain (Loss) from Sale of Equipment                                                      -              -                   -                -                -               -                 -                -                -                 -               -                -
Other Reorganization Expenses (attach schedule)                                         -              -                   -                -                -               -                 -                -                -                 -               -                -
Total Reorganization Expenses                                                       (96,690)    (7,975,909)                -                -                -              (975)              -                -                -                 -               -                -
Income Taxes                                                                            -              -                   -                -                -               -                 -                -                -                 -               -                -
Net Profit (Loss)                                                            $      (96,690) $ (26,237,179) $              -    $           -    $           -    $      180,201 $             -     $          -     $          -     $           -    $          -     $          -

* Substantially all of the Debtors assets were sold and significant liabilities were assumed by a buyer pursuant to an asset purchase agreement approved by the Court. The sale closing occurred on November 15, 2019. Given that the buyer assumed most assets and liabilities,
and that the Debtors have had limited transaction activity following the sale, the Debtors are accounting for transactions primarily on a cash basis. Therefore, the statements of operations shown above for the current month have been left blank other than professional fees and
UST fees (to the extent incurred and known at the time of preparation of this report). Detail of cash receipts and disbursements is shown in FORM MOR-1.
** "Insider" is defined in 11 U.S.C. Section 101(31).
*** Estimated fees are reflective of fee applications filed with the court or invoiced to the Company and may not represent all incurred professional fees in the month.




                                                                                                                                                                                                                                                                                          FORM MOR-2
                                                                                                                                                                                                                                                                                               (04/07)
                                                                                                         Case 19-11739-LSS          Doc 729      Filed 07/02/20      Page 7 of 12




In re: iPic-Gold Class Entertainment, LLC, et al.                                                                                                                                                                                                               Case No. 19-11739
Debtors                                                                                                                                                                                                                                Reporting Period: Mar 1, 2020 - Mar 31, 2020


                                                                                                                STATEMENT OF OPERATIONS - continuation sheet*

Debtor:                                                                       iPic GC Entertainment LLC           iPic Entertainment Inc                iPic Media LLC                 iPic GC Holdings LLC                 iPic Texas LLC             Delray Beach Holdings LLC
                                                                                Current       Cumulative          Current       Cumulative          Current       Cumulative          Current       Cumulative          Current       Cumulative        Current       Cumulative
BREAKDOWN OF "OTHER" CATEGORY                                                    Month      Filing to Date        Month        Filing to Date       Month       Filing to Date        Month        Filing to Date       Month        Filing to Date      Month       Filing to Date

Other Costs
                                                                                          -               -                -                -                -                -                -                -                -                -                -                 -
                                                                                          -               -                -                -                -                -                -                -                -                -                -                 -
                                                                                          -               -                -                -                -                -                -                -                -                -                -                 -
                                                                                          -               -                -                -                -                -                -                -                -                -                -                 -
                                                                                          -               -                -                -                -                -                -                -                -                -                -                 -
Other Operational Expenses
Cinema operations                                                                         -         (263,066)              -                -                -                -                -                -                -                -                -                 -
Credit card fees/chargeback                                                               -         (992,711)              -                -                -                -                -                -                -                -                -                 -
Restaurant operations                                                                     -         (118,196)              -                -                -                -                -                -                -                -                -                 -
Laundry/linens                                                                            -         (381,644)              -                -                -                -                -                -                -                -                -                 -
Plateware                                                                                 -          (72,582)              -                -                -                -                -                -                -                -                -                 -
Janitorial                                                                                -         (568,250)              -                -                -                -                -                -                -                -                -                 -
Dues and licenses                                                                         -         (256,675)              -                -                -                -                -                -                -                -                -                 -
Professional fees                                                                         -         (304,084)              -                -                -                -                -                -                -                -                -                 -
Payroll Processing Fees                                                                   -          (79,982)              -                -                -                -                -                -                -                -                -                 -
Dues & licenses                                                                           -               -                -                -                -            (2,550)              -                -                -                -                -                 -
Professional fees (non-bankruptcy)                                                        -               -                -                -                -           (43,085)              -                -                -                -                -                 -
Other Income
Other                                                                                     -       (1,229,349)              -                -                -               -                 -                -                -                -                -                  -
Management Fees                                                                           -               -                -                -                -           12,744                -                -                -                -                -                  -
Member Reward Points                                                                      -               -                -                -                -         (179,386)               -                -                -                -                -                  -


Other Expenses
Amort of membership program liability                                                     -           (5,908)              -                -                -                -                -                -                -                -                -                  -
                                                                                          -               -                -                -                -                -                -                -                -                -                -                  -
                                                                                          -               -                -                -                -                -                -                -                -                -                -                  -
                                                                                          -               -                -                -                -                -                -                -                -                -                -                  -
                                                                                          -               -                -                -                -                -                -                -                -                -                -                  -
Other Reorganization Expenses
                                                                                          -                -               -                -                -                -                -                -                -                -                -                 -
                                                                                          -                -               -                -                -                -                -                -                -                -                -                 -
                                                                                          -                -               -                -                -                -                -                -                -                -                -                 -
                                                                                          -                -               -                -                -                -                -                -                -                -                -                 -
                                                                                          -                -               -                -                -                -                -                -                -                -                -                 -
                                                                                          -                -               -                -                -                -                -                -                -                -                -                 -
                                                                                          -                -               -                -                -                -                -                -                -                -                -                 -
                                                                                          -                -               -                -                -                -                -                -                -                -                -                 -
                                                                                          -                -               -                -                -                -                -                -                -                -                -                 -
Reorganization Items - Interest Earned on Accumulated Cash from Chapter 11:
Interest earned on cash accumulated during the chapter 11 case, which would not have been earned but for the bankruptcy proceeding, should be reported as a reorganization item.

* Substantially all of the Debtors assets were sold and significant liabilities were assumed by a buyer pursuant to an asset purchase agreement approved by the Court. The sale closing occurred on November 15, 2019. Given that the buyer assumed most assets and liabilities,
and that the Debtors have had limited transaction activity following the sale, the Debtors are accounting for transactions primarily on a cash basis. Therefore, the statements of operations shown above for the current month have been left blank. Detail of cash receipts and
disbursements is shown in FORM MOR-1.




                                                                                                                                                                                                                                                                       FORM MOR-2 CONT'D
                                                                                                                                                                                                                                                                                   (04/07)
                                                                                                                            Case 19-11739-LSS            Doc 729       Filed 07/02/20      Page 8 of 12




In re: iPic-Gold Class Entertainment, LLC, et al.                                                                                                                                                                                                                                                       Case No. 19-11739
Debtors                                                                                                                                                                                                                                                                       Reporting Period: Mar 1, 2020 - Mar 31, 2020

                                                                                                                                                         BALANCE SHEET*

The Balance Sheet is to be completed on an accrual basis only. Pre-petition liabilities must be classified separately from postpetition obligations.

Debtor:                                                                          iPic GC Entertainment LLC                    iPic Entertainment Inc                        iPic Media LLC                         iPic GC Holdings LLC                    iPic Texas LLC                   Delray Beach Holdings LLC
                                                                              BOOK VALUE                                BOOK VALUE                                  BOOK VALUE                               BOOK VALUE                            BOOK VALUE                            BOOK VALUE
                                                                                AT END OF                                 AT END OF                                   AT END OF                                AT END OF                             AT END OF                             AT END OF
                                                                                CURRENT          BOOK VALUE               CURRENT           BOOK VALUE                CURRENT         BOOK VALUE               CURRENT          BOOK VALUE           CURRENT         BOOK VALUE            CURRENT         BOOK VALUE
                                                                               REPORTING         ON PETITION             REPORTING          ON PETITION              REPORTING        ON PETITION             REPORTING         ON PETITION         REPORTING        ON PETITION          REPORTING        ON PETITION
                                ASSETS                                           MONTH              DATE                   MONTH               DATE                    MONTH              DATE                  MONTH               DATE              MONTH              DATE               MONTH              DATE
CURRENT ASSETS
Unrestricted Cash and Equivalents                                                         -                78,520            1,247,183                 69,238                  -                   -
Cash on Hand                                                                              -                   -                    -                      -                    -                   -
Restricted Cash and Cash Equivalents (see continuation sheet)                             -                   -                    -                      -                    -                   -
Accounts Receivable (Net)**                                                               -             4,320,183                  -                      -                    -                 1,942
Notes Receivable                                                                          -                   -                    -                      -                    -                   -
Inventories                                                                               -             1,400,145                  -                      -                    -                   -
Prepaid Expenses                                                                          -             2,674,280                  -                      -                    -                   -
Professional Retainers                                                                    -               168,731                  -                      -                    -                   -
Other Current Assets (attach schedule)                                                    -                45,650                  -                      -                    -            13,861,958
TOTAL CURRENT ASSETS                                                      $               -    $        8,687,509   $        1,247,183   $             69,238   $              -     $      13,863,900   $              -    $            -    $             -    $             -    $             -     $              -
PROPERTY AND EQUIPMENT
Real Property and Improvements                                                            -                  -                     -                      -                    -                   -
Machinery and Equipment                                                                   -           25,237,513                   -                      -                    -                   -
Furniture, Fixtures and Office Equipment                                                  -           52,512,674                   -                      -                    -                   -
Leasehold Improvements                                                                    -          135,075,259                   -                      -                    -                   -
Vehicles                                                                                  -                  -                     -                      -                    -                   -
Less Accumulated Depreciation                                                             -          (91,801,071)                  -                      -                    -                   -
TOTAL PROPERTY & EQUIPMENT                                                $               -    $     121,024,375 $                 -     $                -     $              -     $             -     $              -    $            -    $             -    $             -    $             -     $              -
OTHER ASSETS
Loans to Insiders***                                                                      -                  -                      -                     -                    -                   -
Other Assets (attach schedule)                                                            -           22,649,845                    -                     -                    -                   -
TOTAL OTHER ASSETS                                                        $               -    $      22,649,845    $               -    $                -     $              -     $             -     $              -    $            -    $             -    $             -    $             -     $              -

TOTAL ASSETS                                                              $               -    $     152,361,729    $        1,247,183   $             69,238   $              -     $      13,863,900   $              -    $            -    $             -    $             -    $             -     $              -

                                                                              BOOK VALUE                                BOOK VALUE                                  BOOK VALUE                               BOOK VALUE                            BOOK VALUE                            BOOK VALUE
                                                                                AT END OF                                 AT END OF                                   AT END OF                                AT END OF                             AT END OF                             AT END OF
                                                                                CURRENT            BOOK VALUE             CURRENT            BOOK VALUE               CURRENT            BOOK VALUE            CURRENT           BOOK VALUE          CURRENT          BOOK VALUE           CURRENT           BOOK VALUE
                                                                               REPORTING           ON PETITION           REPORTING           ON PETITION             REPORTING           ON PETITION          REPORTING          ON PETITION        REPORTING         ON PETITION         REPORTING          ON PETITION
                  LIABILITIES AND OWNER EQUITY                                   MONTH                DATE                 MONTH                DATE                   MONTH                DATE                MONTH               DATE              MONTH              DATE               MONTH               DATE
LIABILITIES NOT SUBJECT TO COMPROMISE (Postpetition)
Accounts Payable                                                                         -                     -                   -                      -                    -                   -
Taxes Payable (refer to FORM MOR-4)                                                      -                     -                   -                      -                    -                   -
Wages Payable                                                                            -                     -                   -                      -                    -                   -
Notes Payable                                                                            -                     -                   -                      -                    -                   -
Rent / Leases - Building/Equipment                                                       -                     -                   -                      -                    -                   -
Secured Debt / Adequate Protection Payments                                              -                     -                   -                      -                    -                   -
Professional Fees****                                                                322,814                   -                   -                      -                    -                   -
Amounts Due to Insiders***                                                               -                     -                   -                      -                    -                   -
Other Postpetition Liabilities (attach schedule)                                      11,050                   -                   -                      -                    -                   -
TOTAL POSTPETITION LIABILITIES                                            $          333,864   $               -    $              -     $                -     $              -     $             -     $              -    $            -    $             -    $             -    $             -     $              -
LIABILITIES SUBJECT TO COMPROMISE (Pre-Petition)
Secured Debt                                                                     165,340,772         205,340,772                    -                     -            165,340,772         205,340,772
Priority Debt                                                                            -               648,519                    -                     -                    -                41,632
Unsecured Debt*****                                                               24,664,358          18,219,629                    -                     -                    -             4,048,620
TOTAL PRE-PETITION LIABILITIES                                            $      190,005,130   $     224,208,920    $               -    $                -     $      165,340,772   $     209,431,023   $              -    $            -    $             -    $             -    $             -     $              -

TOTAL LIABILITIES                                                         $      190,338,994   $     224,208,920    $               -    $                -     $      165,340,772   $     209,431,023   $              -    $            -    $             -    $             -    $             -     $              -
OWNER EQUITY
Capital Stock ******                                                              41,063,506           53,312,363             3,485,198                   -                 25,000               25,000
Additional Paid-In Capital                                                        47,077,448           47,627,381               846,749                69,238                  -                    -
Partners' Capital Account                                                                -                    -                     -                     -                    -                    -
Owner's Equity Account                                                                   -                    -                     -                     -                    -                    -
Retained Earnings - Pre-Petition                                                (202,112,959)        (172,786,935)              (28,900)                  -           (195,570,705)        (195,592,123)
Retained Earnings - Postpetition                                                 (76,366,990)                 -              (3,055,865)                  -             30,204,933                  -
Adjustments to Owner Equity (attach schedule)                                            -                    -                     -                     -                    -                    -                   -                                    -                                     -
Postpetition Contributions (Distributions) (Draws) (attach schedule)                     -                    -                     -                     -                    -                    -                   -                                    -                                     -
NET OWNER EQUITY                                                          $     (190,338,994) $       (71,847,191) $          1,247,183 $              69,238   $     (165,340,772) $      (195,567,123) $              -    $            -    $             -    $             -    $             -     $              -

TOTAL LIABILITIES AND OWNERS' EQUITY                                      $               -    $     152,361,729    $        1,247,183   $             69,238   $              -     $      13,863,900   $              -    $            -    $             -    $             -    $             -     $              -

* Substantially all of the Debtors assets were sold and significant liabilities were assumed by the purchasing entity pursuant to an asset purchase agreement approved by the Court. The sale closing occurred on November 15, 2019. The purchase price pursuant to the APA included, among other things, an offseting cred
against the balances due under the Debtors' DIP facility and pre-petition credit facility in the aggregate amount equal to $56,000,000. Estimated adjustments have been made to the Debtors' financial statements to reflect the terms of the APA, including removing purchased assets and assumed liabilities, as well as
reducing the outstanding balance on the DIP facility and pre-petition secured debt by the amount of the credit bid. Intercompany balances have also been removed following the sale. Given that the buyer assumed most assets and liabilities, and that the Debtors have had limited transaction activity following the sale,
the Debtors are accounting for transactions primarily on a cash basis. These financial statements have not been subjected to an audit or review and no assurance is provided on them.
** Accounts receivable as of the petition date has been adjusted from the amount stated on the Schedule of Assets and Liabilities. The Schedules included accounts receivable from iPic Media LLC of $13,861,958. This intercompany receivable is due to iPic Media from iPic-Gold Class, rather than due from iPic Media.
*** "Insider" is defined in 11 U.S.C. Section 101(31).
**** Balance reflects accrued and unpaid fee applications filed with the court or invoiced to the Company and may not represent all fees incurred to date.
***** Unsecured debt has increased from the total unsecured claims reported on the Schedule of Assets and Liabilities. This increase is due to inclusion of prepetition accrued interest on secured debt debt of $12,143,562. Also, payments on prepetition debt relating to critical vendors, employee wages, and taxes
have reduced the Priority and Unsecured Debt amounts.
****** Capital stock for iPic Entertainment Inc was shown as zero on the petition date and grouped into iPic GC Entertainment LLC. The subsequent update shows the balances as recorded on the entities' balance sheets after removal of intercompany balances. No additional stock has been issued or redeemed.
Note: Secured Debt is reflected at the borrower and co-debtor.


                                                                                                                                                                                                                                                                                                                     FORM MOR-3
                                                                                                                                                                                                                                                                                                                          (04/07)
                                                                                                                     Case 19-11739-LSS              Doc 729   Filed 07/02/20      Page 9 of 12




In re: iPic-Gold Class Entertainment, LLC, et al.                                                                                                                                                                                                                                                 Case No. 19-11739
Debtors                                                                                                                                                                                                                                                                 Reporting Period: Mar 1, 2020 - Mar 31, 2020


                                                                                                                                       BALANCE SHEET - continuation sheet*


Debtor:                                                                iPic GC Entertainment LLC                   iPic Entertainment Inc                      iPic Media LLC                        iPic GC Holdings LLC                       iPic Texas LLC                      Delray Beach Holdings LLC
                                                                     BOOK VALUE                               BOOK VALUE                                BOOK VALUE                              BOOK VALUE                               BOOK VALUE                               BOOK VALUE
                                                                      AT END OF                                AT END OF                                 AT END OF                               AT END OF                                AT END OF                                AT END OF
                                                                      CURRENT          BOOK VALUE              CURRENT           BOOK VALUE              CURRENT         BOOK VALUE              CURRENT          BOOK VALUE              CURRENT         BOOK VALUE               CURRENT         BOOK VALUE
                                                                     REPORTING         ON PETITION            REPORTING          ON PETITION            REPORTING        ON PETITION            REPORTING         ON PETITION            REPORTING        ON PETITION             REPORTING        ON PETITION
                            ASSETS                                     MONTH              DATE                  MONTH               DATE                  MONTH             DATE                  MONTH               DATE                 MONTH             DATE                   MONTH              DATE
Other Current Assets
Beverage and liquor deposits                                                       -                45,650                  -                   -                   -
Intercompany Receivable from iPic-Gold Class Entertainment LLC                     -                   -                    -                   -                   -            13,861,958

Restricted Cash and Cash Equivalents
Cash Deposits                                                                      -                   -                    -                   -

Other Assets
Patents                                                                            -              532,055                   -                   -                   -                    -
Liquor Licenses                                                                    -              520,748                   -                   -                   -                    -
Construction in Progress                                                           -           21,498,739                   -                   -                   -                    -
Utility Deposits                                                                   -               98,303                   -                   -                   -                    -

                                                                     BOOK VALUE                               BOOK VALUE                                BOOK VALUE                              BOOK VALUE                               BOOK VALUE                               BOOK VALUE
                                                                      AT END OF                                AT END OF                                 AT END OF                               AT END OF                                AT END OF                                AT END OF
                                                                      CURRENT             BOOK VALUE           CURRENT             BOOK VALUE            CURRENT            BOOK VALUE           CURRENT            BOOK VALUE            CURRENT            BOOK VALUE            CURRENT            BOOK VALUE
                                                                     REPORTING            ON PETITION         REPORTING            ON PETITION          REPORTING           ON PETITION         REPORTING           ON PETITION          REPORTING           ON PETITION          REPORTING           ON PETITION
               LIABILITIES AND OWNER EQUITY                            MONTH                 DATE               MONTH                 DATE                MONTH                DATE               MONTH                DATE                MONTH                DATE                MONTH                DATE
Other Postpetition Liabilities
Advance Ticket Sales                                                              -                    -                    -                   -                   -                    -
Deferred Revenue - Vouchers                                                       -                    -                    -                   -                   -                    -
Deferred Revenue - Gift Cards & Event Deposits                                    -                    -                    -                   -                   -                    -
Accrued Expenses                                                                  -                    -                    -                   -                   -                    -
Accrued Film Rental                                                               -                    -                    -                   -                   -                    -
Accrued Electricity & Gas                                                         -                    -                    -                   -                   -                    -
Accrued Insurance                                                                 -                    -                    -                   -                   -                    -
Accrued US Trustee Fees                                                        11,050                  -                    -                   -                   -                    -
Clearing accounts                                                                 -                    -                    -                   -                   -                    -
Member Reward Points Program                                                      -                    -                    -                   -                   -                    -
Loyalty Membership                                                                -                    -                    -                   -                   -                    -
Booking Fees                                                                      -                    -                    -                   -                   -                    -
Deposits Held                                                                     -                    -                    -                   -                   -                    -

Adjustments to Owner Equity




Postpetition Contributions (Distributions) (Draws)
Secured Debt / Adequate Protection Payments                                                            -




* Substantially all of the Debtors assets were sold and significant liabilities were assumed by the purchasing entity pursuant to an asset purchase agreement approved by the Court. The sale closing occurred on November 15, 2019. The purchase price pursuant to the APA included, among other things,
an offseting credit against the balances due under the Debtors' DIP facility and pre-petition credit facility in the aggregate amount equal to $56,000,000. Estimated adjustments have been made to the Debtors' financial statements to reflect the terms of the APA, including removing purchased assets and
assumed liabilities, as well as reducing the outstanding balance on the DIP facility and pre-petition secured debt by the amount of the credit bid. Intercompany balances have also been removed following the sale. Given that the buyer assumed most assets and liabilities, and that the Debtors have had
limited transaction activity following the sale, the Debtors are accounting for transactions primarily on a cash basis. These financial statements have not been subjected to an audit or review and no assurance is provided on them.




                                                                                                                                                                                                                                                                                              FORM MOR-3 CONT'D
                                                                                                                                                                                                                                                                                                          (04/07)
                                                                  Case 19-11739-LSS        Doc 729      Filed 07/02/20       Page 10 of 12




In re: iPic-Gold Class Entertainment, LLC, et al.                                                                            Case No. 19-11739
Debtors                                                                                            Reporting Period: Mar 1, 2020 - Mar 31, 2020


                                                SUMMARY OF UNPAID POSTPETITION DEBTS

Attach aged listing of accounts payable.

iPic GC Entertainment LLC
                                                                                     Number of Days Past Due
                                                    Current         0-30           31-60        61-90              Over 90         Total
Accounts Payable                                             -                -             -             -                   -                -
Wages Payable                                                -                -             -             -                   -                -
Taxes Payable                                                -                -             -             -                   -                -
Rent/Leases-Building                                         -                -             -             -                   -                -
Rent/Leases-Equipment                                        -                -             -             -                   -                -
Secured Debt/Adequate Protection Payments                    -                -             -             -                   -                -
Professional Fees*                                       322,814              -             -             -                   -            322,814
Amounts Due to Insiders**                                    -                -             -             -                   -                -
Total Postpetition Debts***                              322,814              -             -             -                   -            322,814

iPic Entertainment Inc
                                                                                     Number of Days Past Due
                                                    Current         0-30           31-60        61-90              Over 90         Total
Accounts Payable                                              -               -             -             -                   -                -
Wages Payable                                                 -               -             -             -                   -                -
Taxes Payable                                                 -               -             -             -                   -                -
Rent/Leases-Building                                          -               -             -             -                   -                -
Rent/Leases-Equipment                                         -               -             -             -                   -                -
Secured Debt/Adequate Protection Payments                     -               -             -             -                   -                -
Professional Fees                                             -               -             -             -                   -                -
Amounts Due to Insiders                                       -               -             -             -                   -                -
Total Postpetition Debts                                      -               -             -             -                   -                -

iPic Media LLC
                                                                                     Number of Days Past Due
                                                    Current         0-30           31-60        61-90              Over 90         Total
Accounts Payable                                              -               -             -             -                   -                -
Wages Payable                                                 -               -             -             -                   -                -
Taxes Payable                                                 -               -             -             -                   -                -
Rent/Leases-Building                                          -               -             -             -                   -                -
Rent/Leases-Equipment                                         -               -             -             -                   -                -
Secured Debt/Adequate Protection Payments                     -               -             -             -                   -                -
Professional Fees                                             -               -             -             -                   -                -
Amounts Due to Insiders                                       -               -             -             -                   -                -
Total Postpetition Debts                                      -               -             -             -                   -                -

iPic GC Holdings LLC
                                                                                     Number of Days Past Due
                                                    Current         0-30           31-60        61-90              Over 90         Total
Accounts Payable                                              -               -             -             -                   -                -
Wages Payable                                                 -               -             -             -                   -                -
Taxes Payable                                                 -               -             -             -                   -                -
Rent/Leases-Building                                          -               -             -             -                   -                -
Rent/Leases-Equipment                                         -               -             -             -                   -                -
Secured Debt/Adequate Protection Payments                     -               -             -             -                   -                -
Professional Fees                                             -               -             -             -                   -                -
Amounts Due to Insiders                                       -               -             -             -                   -                -
Total Postpetition Debts                                      -               -             -             -                   -                -

iPic Texas LLC
                                                                                     Number of Days Past Due
                                                    Current         0-30           31-60        61-90              Over 90         Total
Accounts Payable                                              -               -             -             -                   -                -
Wages Payable                                                 -               -             -             -                   -                -
Taxes Payable                                                 -               -             -             -                   -                -
Rent/Leases-Building                                          -               -             -             -                   -                -
Rent/Leases-Equipment                                         -               -             -             -                   -                -
Secured Debt/Adequate Protection Payments                     -               -             -             -                   -                -
Professional Fees                                             -               -             -             -                   -                -
Amounts Due to Insiders                                       -               -             -             -                   -                -
Total Postpetition Debts                                      -               -             -             -                   -                -

Delray Beach Holdings LLC
                                                                                     Number of Days Past Due
                                                    Current         0-30           31-60        61-90              Over 90         Total
Accounts Payable                                              -               -             -             -                   -                -
Wages Payable                                                 -               -             -             -                   -                -
Taxes Payable                                                 -               -             -             -                   -                -
Rent/Leases-Building                                          -               -             -             -                   -                -
Rent/Leases-Equipment                                         -               -             -             -                   -                -
Secured Debt/Adequate Protection Payments                     -               -             -             -                   -                -
Professional Fees                                             -               -             -             -                   -                -
Amounts Due to Insiders                                       -               -             -             -                   -                -
Total Postpetition Debts                                      -               -             -             -                   -                -

* Balance reflects accrued and unpaid fee applications filed with the court or invoiced to the Company and may not represent all fees incurred to date.
** "Insider" is defined in 11 U.S.C. Section 101(31).
*** Substantially all of the Debtors' post-petition liabilities were assumed by a buyer pursuant to an asset purchase agreement approved by the Court. The sale closing
occurred on November 15, 2019. Given that the buyer assumed most assets and liabilities, and that the Debtors have had limited transaction activity following the
sale, the Debtors are accounting for transactions primarily on a cash basis. Certain asserted administrative claims not assumed by the buyer are still being evaluated.
Any post-petition liabilities not listed above will be handled pursuant to the APA.




                                                                                                                                                                          FORM MOR-4
                                                                                                                                                                               (04/07)
                       Case 19-11739-LSS            Doc 729      Filed 07/02/20       Page 11 of 12



                                                           MOR-4

In re: iPic-Gold Class Entertainment, LLC, et al.                                                     Case No. 19-11739
Debtors                                                                     Reporting Period: Mar 1, 2020 - Mar 31, 2020

                                              Status of Post-petition Taxes


The above-captioned debtor and debtor-in-possession (the "Debtor") hereby submit this attestation regarding Status of
Post-petition Taxes in lieu of providing copies of post-petition tax payments and tax returns filed during reporting period.

I attest that each of the Debtor's taxing authorities have been paid on time when post-petition amounts become due. The
Debtors are preparing their tax returns for the 2019 and 2020 years to determine any potential tax claims pursuant to the
Order Authorizing Retention of Crowe LLP as Tax Services Provider to the Debtors and Debtors in Possession, et seq.
dated November 12, 2019 [D.I. 507] and Supplement to Debtors’ Application for Order Authorizing Retention of Crowe
LLP as Tax Services Provider, et seq. dated June 4, 2020 [D.I. 717]




                                                                                            July 1, 2020
Signature of Authorized Individual                                                                         Date




William Nolan                                                                   Chief Restructuring Officer
Printed Name of Authorized Individual                                           Title of Authorized Individual
                                                                                           Case 19-11739-LSS           Doc 729      Filed 07/02/20      Page 12 of 12




In re: iPic-Gold Class Entertainment, LLC, et al.                                                                                                                                                                                              Case No. 19-11739
Debtors                                                                                                                                                                                                              Reporting Period: Mar 1, 2020 - Mar 31, 2020


                                                                                                    ACCOUNTS RECEIVABLE RECONCILIATION AND AGING*

Debtor:                                                                    iPic GC Entertainment LLC          iPic Entertainment Inc           iPic Media LLC               iPic GC Holdings LLC              iPic Texas LLC          Delray Beach Holdings LLC
Accounts Receivable Reconciliation                                                  Amount                           Amount                        Amount                          Amount                         Amount                       Amount
Total Accounts Receivable at the beginning of the reporting period                                -                                -                               -                            -                                -                           -
+/- Net change in funds in transit from merchant banking activity
- Amounts collected on AR
+ Amounts billed on account
+/- Net change in suspense account
- Adjustment for A/R sold pursuant to asset purchase agreement
Total Accounts Receivable at the end of the reporting period               $                         -    $                        -     $                         -    $                         -    $                         -    $                        -

Accounts Receivable Aging                                                            Amount                         Amount                         Amount                         Amount                         Amount                         Amount
0 - 30 days old                                                                                      -                             -                               -                              -                              -                             -
31 - 60 days old                                                                                     -                             -                               -                              -                              -                             -
61 - 90 days old                                                                                     -                             -                               -                              -                              -                             -
91+ days old                                                                                         -                             -                               -                              -                              -                             -
Total Accounts Receivable                                                                            -                             -                               -                              -                              -                             -
Amount considered uncollectible (Bad Debt)                                                           -                             -                               -                              -                              -                             -
Accounts Receivable (Net)                                                                            -                             -                               -                              -                              -                             -

* Substantially all of the Debtors' assets, including accounts receivable, were sold pursuant to an asset purchase agreement approved by the Court. The sale closing occurred on November 15, 2019.




                                                                                                                    DEBTOR QUESTIONNAIRE

Debtor:                                                                    iPic GC Entertainment LLC          iPic Entertainment Inc           iPic Media LLC               iPic GC Holdings LLC             iPic Texas LLC           Delray Beach Holdings LLC
Must be completed each month                                                    Yes          No                 Yes           No              Yes           No                Yes           No              Yes           No              Yes           No
1. Have any assets been sold or transferred outside the normal
course of business this reporting period? If yes, provide an                                    X                              X                              X                               X                              X                             X
explanation below.
2. Have any funds been disbursed from any account other than a
debtor in possession account this reporting period? If yes, provide                             X                              X                              X                               X                              X                             X
an explanation below.
3. Have all postpetition tax returns been timely filed? If no, provide
an explanation below.**
                                                                                                X                None required                                X                None required                 None required                  None required
4. Are workers compensation, general liability and other necessary
insurance coverages in effect? If no, provide an explanation below.
                                                                                 X                               None required                 X                               None required                 None required                  None required
5. Has any bank account been opened during the reporting period?
If yes, provide documentation identifying the opened account(s).
                                                                                                X                              X                              X                               X                              X                             X
If an investment account has been opened provide the required
documentation pursuant to the Delaware Local Rule 4001-3.

** The Debtors are preparing their tax returns for the 2019 and 2020 years to determine any potential tax claims pursuant to the Order Authorizing Retention of Crowe LLP as Tax Services Provider to the Debtors and Debtors in Possession, et seq.
dated November 12, 2019 [D.I. 507] and Supplement to Debtors’ Application for Order Authorizing Retention of Crowe LLP as Tax Services Provider, et seq. dated June 4, 2020 [D.I. 717].




                                                                                                                                                                                                                                                         FORM MOR-5
                                                                                                                                                                                                                                                              (04/07)
